Citation Nr: 9905530	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Fargo, North Dakota. 


REMAND

The veteran seeks a permanent and total rating for pension 
purposes.  Service connection and a 30 percent rating are in 
effect for a left eye disability.  He has a nonservice-
connected low back disability for which a 20 percent rating 
is in effect.  The veteran maintains that the pain he 
experiences from his low back disability forced him to quit 
his last job, and prevents him from obtaining and retaining 
any gainful employment.  The veteran was provided a VA 
general medical examination in July 1997.  However, the 
examiner provided no assessment of functional loss due to 
pain and did not provide an assessment as to any 
incoordination, weakened movement and excess fatigability on 
use of the veteran's low back.  Therefore, the examination 
report is not adequate for adjudication purposes.  

The Board further notes that the veteran has stated that the 
VA's description of his work history is incorrect.  A 
corrected work history should be obtained from the veteran.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

2.  The RO should send the veteran a 
pension application form and request that 
the veteran accurately fill in the 
employment and education data and return 
the document to the RO.  The veteran 
should also be requested to provide 
evidence, such as records of former 
employers or correspondence from 
employers from whom the veteran has 
sought employment, evidencing the impact 
of his disabilities on his ability to 
obtain and retain employment.  If the 
veteran requests assistance in obtaining 
such evidence, the RO should provide any 
indicated assistance. 

3.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
veteran's low back disability and any 
other currently present orthopedic 
disabilities.  All indicated tests and 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed without pain 
and the range of motion accompanied by 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
orthopedist should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  The veteran should also be provided a 
VA eye examination by a physician with 
appropriate expertise to determine the 
current degree of impairment from any eye 
disorders present.  Any indicated tests 
and studies should be performed.  In 
addition, the examiner should provide an 
opinion concerning the impact of any 
currently present disorders of the 
veteran's eyes on his ability to work.  
The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

5.  The veteran should also be provided a 
VA general medical examination by an 
appropriate physician to determine the 
nature and extent of any other disorders 
present.  Any indicated tests and studies 
should be performed.  All manifestations 
of current disability should be 
identified, and the examiner should 
provide an opinion concerning the impact 
of the disabilities on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  
The claims file must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
permanent and total rating for pension 
purposes.  The RO should assign, in 
accordance with the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4, 
a disability evaluation for each of the 
veteran's disabilities.  Rating of 
orthopedic disabilities should include 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should consider the 
"average person" standard under 
38 U.S.C.A. § 1502(a)(1) as well as the 
"unemployability" standard under 38 
C.F.R. §§ 4.17 and 3.321(b)(2).  

7.  If the determination made is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The appropriate 
diagnostic codes and a discussion of 
their applicability to each of the 
veteran's disabilities, and a discussion 
of the "average person" and 
"unemployability" standards, should be 
included.  The veteran and his 
representative should be given the 
appropriate period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no 



opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


- 2 -


